                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

T.S.H, et al.                                )
                                             )
                      Plaintiffs             )
                                             )
       v.                                    )       No. 5:19-cv-6059
                                             )
NORTHWEST MISSOURI STATE                     )
UNIVERSITY, et al.                           )
                                             )
                      Defendants             )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW Plaintiffs T.S.H. and M.J., Next Friend of H.R.J., a minor, and Defendant

Northwest Missouri State University, pursuant to Federal Rule of Civil Procedure 41, jointly

stipulate to dismiss this action with prejudice with each party to bear their own costs, expenses,

and fees.

MURPHY, TAYLOR, SIEMENS                              HUSCH BLACKWELL LLP
& ELLIOTT, P.C.                                      BY: /s/ Michael T. Raupp________
BY: /s/ R. Edward Murphy                             HAYLEY E. HANSON MO# 52251
R. Edward Murphy – MO Bar #27968                     MICHAEL T. RAUPP MO# 65121
edmurphy@mtselaw.com                                 ALLEN F. JAMES MO# 70675
3007 Frederick Avenue                                4801 Main Street, Suite 1000
St. Joseph, Missouri 64506                           Kansas City, Missouri 64112
816-364-6677 (Telephone)                             (816) 983-8000
816-364-9677 (Facsimile)                             (816) 983-8080 (FAX)
Attorneys for Plaintiffs                             hayley.hanson@huschblackwell.com
                                                     michael.raupp@huschblackwell.com
                                                     aj.james@huschblackwell.com
                                                     Attorneys for Defendants

                                CERTIFICATE OF SERVICE

        I hereby certify that on June 15, 2021, a true and correct copy of the foregoing was served
via the Court’s ECF system on all counsel of record.
                                                       By: /s/ R. Edward Murphy
                                                       Attorney for Plaintiffs




            Case 5:19-cv-06059-SRB Document 52 Filed 06/15/21 Page 1 of 1
